Citation Nr: 1530947	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  95-18 698	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, posttraumatic stress disorder (PTSD) and dysthymia.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel











INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from February 1973 to August 1973, and served on active duty from November 1974 to June 1977.  He had a subsequent period of service with the Marine Corps Reserve, and also served in the California Army National Guard from May 1986 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 1997 (dysthymia) and July 2001 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Hartford RO currently has jurisdiction over the matter.   

This case has been before the Board on numerous occasions.  The complex procedural history of the matter is detailed in the Introduction sections of the Board's previous decisions, which are herein incorporated by reference.

The Board most recently remanded the case for further development in December 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record is unclear as to the date of onset of the Veteran's psychiatric disorder.  Service treatment records from his period of active duty are negative for any diagnoses of a psychiatric disorder; however, the Board notes that the Veteran had several unauthorized absences in 1977, and in February 1977, sought psychiatric treatment for disturbing dreams and was scheduled for a psychiatric consult.  The Veteran did not attend his scheduled psychiatric consult. 

The Veteran's separation document indicates that he was transferred to the Marine Corps Reserve following his discharge from active duty in June 1977.  Any available records for the Veteran from the Marine Corps Reserve, beginning in June 1977, must be obtained.  

A separation document from the California Army National Guard indicates that the Veteran enlisted on May 1986 and was discharged on February 1988 because of "fraudulent entry."  The character of the Veteran's discharge indicates that psychiatric symptoms may have played a role in the decision to separate him from the California Army National Guard. 

In November 2011, the California Army National Guard advised VA that the Veteran's records were likely held by VA's Records Management Center (RMC); however, the RMC has not been contacted and asked to provide the Veteran's records.  This must be accomplished upon remand. 

Any available updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since August 2012. 

2.  Contact the appropriate United States Marine Corps (USMC) agency or department, or other appropriate records repository, and verify the dates the Veteran served in the USMC Reserve after June 1977.  Undertake all necessary efforts to locate the Veteran's Reserve personnel and medical records dated after June 1977.   If these records cannot be located by the appropriate Federal records repository, a negative reply must be obtained.  All requests for these records, and any reply, to include any records provided, must be included in the claims file.  

3.  Request from VA's Records Management Center (RMC) all available service treatment and personnel records from the Veteran's service with the California Army National Guard from May 1986 to February 1988.  If these records cannot be located by the RMC, a negative reply must be obtained.  All requests for these records, and any reply, to include any records provided, must be included in the claims file.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



